DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2, 6 and 14 are objected to because of the following informalities: 
Regarding claim 2 change the period after signal to a comma. 
Regarding claims 6 and 14, in line 6 of the claim Vair should read Vair(t)
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-8 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites the limitation "the mechanical ventilator" in line 4 of the claim.  There is insufficient antecedent basis for this limitation in the claim. Further, since the 
Claims 2-4 and 6-8 are rejected based on their dependency to a rejected base claim.
Regarding claim 11, the claim recites the limitation "the segmented signal" in line 5 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  No segmented signal has been previously claimed. The examiner will assume that the device removes cardiac data from the central venous pressure signal. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10 and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Martin et al (US 2014/0116442), hereinafter Martin.
Regarding claim 10, Martin teaches a mechanical ventilation apparatus (Fig. 3, 3A) comprising:
a mechanical ventilator; (Fig. 3, Fig. 3A)
at least one airway sensor configured to measure airway pressure and air flow as functions of time for the patient on the mechanical ventilator (Paragraph 71, paragraph 167, a nasal airflow sensor);
at least one processor (Fig. 3, Fig. 3A: signal processor) and programmed to:
receive a central venous pressure signal from a central venous pressure sensor (Fig. 3: receives signal representative of central venous process from photo-plethysmograph, paragraph 36);
receive the air flow signal as a function of time for the patient from the at least one airway sensor (Fig. 3: receives signal from flow meter);
calculating a respiratory muscle pressure signal as a function of time for each breath of the patient; (paragraphs 21 and 22, the device tracks a patient effort signal)
calculate a central venous pressure signal as a function of time for each breath of the patient; (paragraph 23, Paragraph 36, uses signals to generate a signal representative of pressure)
extract at least one respiratory characteristic from the respiratory muscle pressure signal (paragraphs 22, 23) by operations including:
filter data indicative of cardiac activity of the patient from the central venous pressure signal (paragraph 74);
determining a shape of the respiratory muscle pressure signal (paragraph 64, Paragraph 77, 78); and
updating settings of a constrained optimization algorithm and/or a parametric optimization algorithm of the mechanical ventilator based on the shape-detected signal. (paragraph 90, paragraphs 94-96, Fig. 2)

Regarding claim 15, Martin teaches the apparatus of claim 10, and Martin further teaches wherien the at least one processor is further programmed to:
extract a plurality of peaks in the filtered surrogate muscle pressure signal (paragraph 54, Fig. 2, amplitude processing), the peaks corresponding to a shape of the filtered signal. (paragraphs 77, 78, 90, the peaks are used to produce waveforms that may indicate conditions of the patient.)

Regarding claim 16, Martin in view Ukawa teaches the apparatus of claim 10, and Martin further teaches including:
a classification processor (paragraph 23, paragraph 27)) programmed to classify an asynchrony of the extracted signal according to a least one of:
no asynchrony; (Paragraph 84, paragraph 85, indication of asynchrony so would be able to detect no asynchrony)
ineffective triggering;
auto-triggering;
delayed cycling off;
early cycling off; and double triggering.

Regarding claim 17, Martin teaches the apparatus of claim 16,  and further teaches wherien the at least one processor is further programmed to at least one of:
suggest a recommendation for a medical professional to adjust the settings of the mechanical ventilator to correct the asynchrony, wherien the recommendation is displayed on the display; and
automatically adjust the settings of the mechanical ventilator to correct asynchrony. (Paragraph 94 -96, paragraph 163, paragraph 169 trigger settings may be updated, paragraph 169 which would improve synchrony with the patient’s respiration)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11 -13 are rejected under 35 U.S.C. 103 as being unpatentable over Martin in view of Ukawa (US 2010/0317932), hereinafter Ukawa.
Regarding claim 11, Martin teaches the apparatus of claim 10, and Martin further teaches including:
an electrocardiogram (ECG) sensor configured to measure indicative of cardiac activity of the patient (paragraph 63);
but does not explicitly state the processor is programmed to filter data indicative of cardiac activity from the segmented signal using cardiac data received from the ECG sensor.
However, Ukawa teaches a device to monitor respiratory characteristics (paragraph 6) with a central venous pressure sensor to measure a CVP signal of a patient (paragraph 17, paragraph 41); a least one processor to process the CVP signal to generate respiratory information (paragraph 42, CPU 30) wherein the at least one processor is further programmed to filter date indicative of cardiac activity of the patient from the signal (paragraphs 54, 55, 58) using the cardia data received from an ECG sensor. (paragraph 15)
It would have been obvious to a person of ordinary skill in the art to have modified Martin to use the ECG signal to filter cardiac activity from the CVP signal because it is one of many well-known techniques to separate the heart rate activity to give the predictable result of a signal representative of respiratory effort.  

Regarding claim 12, Martin teaches the apparatus of claim 10, wherein at least one processor is further programmed to:
calculate a respiratory rate (Paragraphs 139, 164) so therefore would be able to detect a start of inhalation and a start of exhalation as a function of time. 
However, Martin does not teach receiving a start of inhalation mark and a start of exhalation mark by segmenting the marks and the air flow signal as a function of time to determine each breath of the patient. 
monitor respiratory characteristics (paragraph 6) with a central venous pressure sensor to measure a CVP signal of a patient (paragraph 17, paragraph 41); a least one processor to process the CVP signal to generate respiratory information (paragraph 42, CPU 30) wherein the at least one processor is further programmed to receive a start of inhalation mark as a function of time for each breath of the patient and a start of exhalation mark as a function of time for each breath of the patient from the mechanical ventilator (paragraphs 61, 68 and 77); and determine a duration of each breath of the patient as a function of time from the start of inhalation and the start of the exhalation marks by segmenting the received marks and the air flow signal as a function of time to determine each breath of the patient. (Figs. paragraph 61, Paragraph 77, Figs. 6B, 7B, 8, 10B the wave form shows the inhalation and exhalation periods. Since the waveform is charted by time it is possible to know the breath duration)
It would have been obvious to a person of ordinary skill in the art prior to the filing date of the invention to have modified Martin to include the step of receiving a start of inhalation mark and determine a duration by segmenting the received marks and airflow signal as a function of time to determine the breath of the patient as taught by Ukawa

Regarding claim 13, Martin teaches the apparatus of claim 10, but does not teaches wherein the at least one processor is further programmed to calculate the surrogate muscle pressure as a function of time with the received central venous pressure and air volume signals.
Ukawa teaches a device to monitor respiratory characteristics (paragraph 6) with a central venous pressure sensor to measure a CVP signal of a patient (paragraph 17, paragraph 41); a least one processor to process the CVP signal to generate respiratory information (paragraph 42, CPU 30) wherein the at least one processor is further programmed to calculate the signal of a surrogate respiratory muscle pressure as a function of time generated by the patient on the mechanical ventilator from the received central venous pressure and air volume signals. (Figs. 2 and 3, the air flow signal as well as the CVP is used in the analysis processing step, paragraphs 43, 44)
It would have been obvious to a person of ordinary skill in the art prior to the filing date of the invention to have modified Martin to include the respiratory flow data in order to allow the controller to extract components corresponding to the frequency of the respiration and harmonic of the frequency from a signal corresponding to the invasive blood pressure. (paragraph 14)

Claims 1-4 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ukawa (US2010/0317932), hereinafter Ukawa in view of Martin et al (US 2014/0116442), hereinafter Martin. 
Regarding claim 1, Ukawa teaches respiratory monitoring apparatus (Paragraph 6) comprising:
a central venous pressure sensor configured to measure a central venous pressure (CVP) signal of a patient (Paragraph 17, paragraph 41); at least one airway sensor configured to measure airway air flow as a function of time for the patient (paragraph 41, paragraph 43); and
at least one processor programmed to process the CVP signal to generate respiratory information for the patient by operations (Paragraph 42, CPU 30, Figs. 2 and 3)Fig. 2, Fig. 3) including:
segmenting the CVP signal based on detected breath intervals (Paragraphs 61, 63, 64, Figs. 6B, 7B, the system segments the respiratory wave into inspirations and exhalations);
calculating a surrogate respiratory muscle pressure signal from the segmented CVP signal and airway flow as a function of time (Figs. 2 and 3, the airflow signal and the CVP signal are both used in the calculation of the respiratory signal, Paragraph 11, the extracted respiratory function signal as an intrathoracic pressure, paragraph 6, paragraph 40 states that it is possible to estimate muscle behavior based on the thoracic pressure, the respiratory variation of intrathoracic pressure is estimated from the central venous pressure, paragraph 63); and 
filtering the surrogate respiratory muscle pressure signal to remove a cardiac activity component of the surrogate respiratory muscle pressure signal. (Paragraph 54, paragraph 55, paragraph 58)
Ukawa discusses artificial ventilation (paragraph 59, the waveform is obtained by extraction from the CVP of the subject to whom artificial respiration is being applied) does not explicitly state that the sensor is on the mechanical ventilator.
However, Martin teaches a ventilator (Fig. 3, fig. 3a) with a flow sensor (Fig. 3: flow meter) which uses central venous pressure to determine a respiratory wave. (paragraph 36)
It would have been obvious to a person of ordinary skill in the art to have used the respiratory monitoring apparatus of Ukawa on a ventilator as taught by Martin since Martin discloses that an alternate estimate of breath phase using central venous pressure may be more accurately assessed permitting indication of patient ventilator asynchrony, improving synchrony. (Paragraphs 83-85)

Regarding claim 2, Ukawa in view of Martin teaches the apparatus of claim 1 and Ukawa further teaches wherein the generated respiratory information includes at least one of:
a surrogate intrapleural pressure signal determined from the segmented and filtered CVP signal,
a surrogate respiratory muscle pressure waveform determined for each breath interval from the segmented and filtered CVP signal (Figs. 2 and 3, paragraph 46, paragraph 48, paragraph 59, the filtered signal is shown in fig. 6B) and a measured air flow signal integrated to determine an air volume signal. (paragraph 24, the respiratory volume is obtained by integrating a respiratory flow, Paragraph 59, the volume is shown as the ordinate)

Regarding claim 3, Ukawa in view of Martin teaches the apparatus of claim 1, and Ukawa further including:
electrocardiogram (ECG) sensor configured to measure an ECG signal (Paragraph 15); wherein the at least one processor is programmed to perform the filtering using the ECG signal received from the ECG sensor. (Paragraphs Paragraph 54, paragraph 55, paragraph 58)

Regarding claim 4, Ukawa in view of Martin teaches the apparatus of claim 1, further comprising:
a mechanical ventilator configured to deliver mechanical ventilation to the patient (Martin, Figs. 3, 3A);
wherein the at least one processor is further programmed to:
receive a start of inhalation mark as a function of time for each breath of the patient from the mechanical ventilator (paragraph 61, paragraph 68, paragraph 77); and 
determine breath intervals of the patient from the start of the inhalation marks (paragraph 77, Fig. 10B).

Regarding claim 7, Ukawa in view of Martin teaches the apparatus of claim 1, wherien the at least one processor is further programmed to:
detect a plurality of peaks in the segmented and filtered surrogate muscle pressure signal (Paragraph 61 the delta of the CVPr signal is measured and sent to the displaying portion, as can be seen on the display as shown in figures 6b and 7b a plurality of peaks are shown ); and
generate the respiratory information including a respiratory muscle pressure waveform comprising respiratory muscle pressure waveform segments over time intervals delineated by the peaks. (Figs. 6B, 7B, the graphs show the waveform which is delineated by peaks)


Regarding claim 8, Ukawa in view of Martin teaches the apparatus of claim 7, and Martin further teaches wherein the at least one processor is further programmed to:
update settings of a constrained optimization algorithm and/or a parametric optimization algorithm of the mechanical ventilator based on the peak detected muscle pressure signal. (Paragraphs 92-9, Fig. 8)
It would have been obvious to a person of ordinary skill in the art to have used the respiratory monitoring apparatus of Ukawa to update settings of a constrained optimization algorithm or a parametric optimization algorithm as taught by Martin since Martin discloses that an alternate estimate of breath phase using central venous pressure may be more accurately assessed permitting indication of patient ventilator asynchrony, improving synchrony. (Paragraphs 83-85)



Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claims 6 and 14, the prior art does not teach calculation the surrogate respiratory muscle pressure from the stated equation. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET M LUARCA whose telephone number is (303)297-4312.  The examiner can normally be reached on 6:00 am - 3:00 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.